                      Case 2:20-cr-00148-JLR Document 33 Filed 11/10/20 Page 1 of 2

                                          United States District Court
                                               Western District of Washington


 UNITED STATES OF AMERICA,
 vs.
                                                                                    APPEARANCE BOND
 KELLY THOMAS JACKSON                                                               CASE No: CR20-148 JLR
I understand that I may be released from custody, pending further proceedings in this case, on the conditions marked below:
    x    Court Appearances. I must appear in court at the United States Courthouse, 700 Stewart Street, Seattle, Washington;
         Courtroom 14106, on Monday, February 1, 2021 at 1:30 PM and at all other hearings in this case, including turning myself in to
         begin serving a sentence, should that occasion arise. I UNDERSTAND THAT A WILLFUL FAILURE TO APPEAR IN COURT AT
        A TIME SET FOR HEARING IS A SEPARATE CRIMINAL OFFENSE, PUNISHABLE BY UP TO 10 YEARS IMPRISONMENT
        AND A FINE OF $250,000.
    x   No Law Violations. I must not commit a federal, state, or local crime during the period of release. I understand that if I commit
        a felony while on release, my sentence can be increased by a maximum of ten years. If I commit a misdemeanor while on release,
        my sentence can be increased by a maximum of one year. These sentences would be consecutive to all other applicable
        sentences.
    x   DNA Testing. I must cooperate in the collection of a DNA sample if the collection is authorized by 42 U.S.C. § 14135a.
    x   No Controlled Substances. I must not use, consume or possess any controlled substances, including medication, unless
        prescribed by a physician and approved in advance by the Pretrial Services Officer.
    x   Address. I must furnish my attorney, and/or Pretrial Services if supervised, with my current address and telephone number (if
        any) where I will reside upon release and where I will receive any notices of hearing dates. I must report any changes in that
        address or telephone number to my attorney, and/or Pretrial Services if supervised, within one business day.
    x   Restrictions on Travel. I must not travel outside the Continental United States or as directed by Pretrial Services
    x   Victim and Witness Protection. I must not harass, threaten, intimidate, tamper with, improperly influence, or injure the person
        or property of witnesses, jurors, informants, victims of crime, judicial officers, or other persons related to official proceedings
        before the Court, in violation of 18 U.S.C. § 1503, 1512, and 1513.
    x   Pretrial Supervision. I am subject to Pretrial Services supervision by the Pretrial Services Office of the Court and must abide by
        such of the general and special conditions of release as that office shall impose. I must report to the Office of Pretrial Services,
        (206) 370-8950, United States Courthouse, 700 Stewart Street, Seattle, Washington within 24 hours of my release unless released
        during a weekend or on a holiday in which case I must report at 9:00 a.m. the following court day.

OTHER SPECIAL CONDITIONS:
  x  Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as directed by Pretrial
     Services. You shall not use, consume, or possess alcohol, any product containing alcohol, or other intoxicants, including
     medication, unless prescribed to you by a physician and under the direction of Pretrial Services. Obtain an alcohol/substance
     abuse evaluation and follow any treatment recommendations as directed by Pretrial Services. You shall participate as directed in a
     program approved by the probation and pretrial services office for treatment of narcotic addiction, drug dependency, or substance
     abuse, which may include testing to determine if the defendant has reverted to the use of drugs or alcohol.
  x  Travel is restricted to Western District of Washington, or as directed by Pretrial Services.
  x  Release on third-party custody to: Thom Jackson
  x  Undergo a mental health, psychiatric or psychological evaluation and follow all treatment recommendations in that evaluation, as
     directed by Pretrial Services. You shall take all medications as prescribed.
  x  Comply with all other court orders and terms of supervision.
  x  The defendant shall participate in and successfully complete inpatient treatment at a facility designated by Pretrial Services.
     Defendant must comply with facility rules and follow any aftercare recommendations as directed by Pretrial Services. The
     defendant shall not abort treatment without prior approval of Pretrial Services. Pretrial Services will coordinate the defendant’s
     release with the U.S. Marshals.
  x  The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.
                          Case 2:20-cr-00148-JLR Document 33 Filed 11/10/20 Page 2 of 2
Appearance Bond
Page 2 of 2

KELLY THOMAS JACKSON                                                                                                                    CR20-148 JLR

AGREEMENT BY DEFENDANT: I understand and agree to comply with every condition marked above, and I understand that if I fail
to comply with any conditions of my release, the Court will immediately issue a warrant for my arrest, and I will be subject to a revocation
of release, an order of detention, and prosecution for contempt of court. I understand this appearance bond remains in effect during any
proceeding on appeal or review.


 X V5*ROGVPLWKDWW\IRU'HIHQGDQW               November 10, 2020                Edmonds, WA
 Signature                                            Date Signed                      City, State of Residence



                                                             ORDER OF RELEASE
It is therefore ORDERED:
(1) Defendant shall comply with all conditions of this appearance Bond;
(2) Defendant shall be released from custody, and shall remain at liberty so long as he or she complies with the provisions of this Appearance Bond, or
until further order of the Court.


 November 10, 2020
 Date Signed                                                    Michelle L.
                                                                         L Peterson
                                                                UNITED STATES MAGISTRATE JUDGE

cc: Defendant, Defense Counsel, U.S. Attorney, U.S. Marshal, Pretrial Services
